Citation Nr: 1601334	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lymphedema of the left lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease (DJD), cervical spine, status post laminectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residual scarring from excision of malignant melanoma, left calf, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased, compensable rating for residual of left inguinal lymph node en bloc dissection.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1978 until November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's representative argues that the most recent examination conducted for VA was inadequate for rating purposes.  See November 2014 Statement of Accredited Representative in Appealed Case (VA Form-646).  The Board notes that the August 2014 contract examinations were general in nature and for the most part did not describe the individual service-connected disabilities in sufficient detail to rate.  Therefore, additional examination is required.  

During the August 2014 examination, the Veteran also reported that he had an upcoming orthopedic examination in September 2014.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for the disabilities at issue.  This list should include, but is not limited to, the September 2014 orthopedic evaluation he referred to at the August 2014 examination.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.
 
3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated form June 2012 forward.

4.  After the above records have been obtained, schedule the Veteran for VA examinations to determine the severity of his lymphedema of the left lower extremity; DJD of the cervical spine; left calf residual scarring; and residual of left inguinal lymph node en bloc dissection.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.
 
5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., hearing loss; tinnitus; residuals of a right wrist fracture; residuals of a fracture of the first toe on the right foot; lymphedema of the left lower extremity; DJD of the cervical spine; left calf residual scarring from excision of malignant melanoma; and residual of left inguinal lymph node en bloc dissection) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

6.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

